DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Claims 9-18 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 8, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fay (US 5,950,717), and further in view of Sanderlin et al. (US .
Regarding claim 1, Fay discloses an air-cooled condenser apparatus for condensing a steam flow from a steam turbine where the air-cooled condenser apparatus is erected along a vertical axis Z perpendicular to a floor level including two orthogonal axes X and Y perpendicular to the axis Z (Annotated Figure 1), said air-cooled condenser apparatus comprising:
One condenser module or a series of condenser modules ACCM(i) with i=l to NMOD and 2<NM0D (i.e. the limitation “ACCM(i) with i=l to NMOD and 2<NM0D” recites “a series of condenser modules” as including one condenser module or more than one condenser module) (See one condenser module of Figure 1),
While Fay discloses the one condenser module ACCM that defines a delta-type heat exchanger unit extending in a row along a direction parallel with said axis X (See heat exchanger unit 18), Fay does not teach or disclose a series HEXU(j) of delta-type heat exchanger units with j = 1 to UN and UN = 2 or UN = 3 (i.e. the limitation “j = 1 to UN and UN = 2 or UN = 3” recites “a series of delta-type heat exchanger units” as including two or three rows of delta-type heat exchanger units).
Sanderlin et al. (Figures 6A-6B) teaches an air-cooled condenser apparatus for condensing a steam flow from a steam turbine where the air-cooled condenser apparatus is erected along a vertical axis Z perpendicular to a floor level including two orthogonal axes X and Y perpendicular to the axis Z, said air-cooled condenser apparatus comprising: at least one condenser module (Device of Figure 6A) including a series HEXU(j) of delta-type heat exchanger units with j = 1 to UN and UN = 2 or UN = 3 
Fay further discloses that each delta-type heat exchanger unit of said series HEXU(j) includes:
A first set of parallel tubes (Figure 3: See left-side tubes 19) and a second set of parallel tubes (Figure 3: See right-side tubes 19) that are inclined with respect to said vertical axis Z and are positioned so as to have an opening angle between the first set and the second set of parallel tubes (Annotated Figure 1, see also Figure 3).  However, Fay does not explicitly teach or disclose a value for the opening angle.
Quickelberghe et al. (Figure 22) teaches an air-cooled condenser apparatus for condensing a steam flow from a steam turbine where the air-cooled condenser apparatus is erected along a vertical axis Z perpendicular to a floor level including two orthogonal axes X and Y perpendicular to the axis Z, said air-cooled condenser apparatus comprising: at least one condenser module (12) including at least one delta-
Further, while Fay discloses the tubes of said first set and second set of parallel tubes have a tube length, Fay does not explicitly teach or disclose a value for tube length.
Quickelberghe et al. (Figure 22) teaches an air-cooled condenser apparatus for condensing a steam flow from a steam turbine where the air-cooled condenser apparatus is erected along a vertical axis Z perpendicular to a floor level including two orthogonal axes X and Y perpendicular to the axis Z, said air-cooled condenser apparatus comprising: at least one condenser module (12) including at least one delta-type heat exchanger unit (160) including a first set of parallel tubes (Figures 20 and 22: See left-side tubes 206) and a second set of parallel tubes (Figures 4 and 6: See right-side tubes 206), where Quickelberghe et al. disclose a tube length of 2 meters (Paragraph 58), and where Quickelberghe et al. disclose that heat exchanger fluid 
Fay further discloses a top duct (21) extending in a direction parallel to said axis Y and connected to an upper end of each tube of said first set of parallel tubes and connected to an upper end of each tube of said second set of parallel tubes (Annotated figure 1 and Figure 3),
A first steam/condensate manifold (Figure 3: See left-side manifold 22) extending in a direction parallel to said axis Y and connected to a lower end of each tube of said first set of parallel tubes (Annotated figure 1 and Figure 3), and
A second steam/condensate manifold (Figure 3: See right-side manifold 22) extending in a direction parallel to said axis Y and connected to a lower end of each tube of said second set of parallel tubes (Annotated figure 1 and Figure 3).

Quickelberghe et al. (Figure 22) teaches an air-cooled condenser apparatus for condensing a steam flow from a steam turbine where the air-cooled condenser apparatus is erected along a vertical axis Z perpendicular to a floor level including two orthogonal axes X and Y perpendicular to the axis Z, said air-cooled condenser apparatus comprising: at least one condenser module (12) including at least one delta-type heat exchanger unit (160) including a first set of parallel tubes (Figures 20 and 22: See left-side tubes 206) and a second set of parallel tubes (Figures 4 and 6: See right-side tubes 206), where Quickelberghe et al. disclose a manifold length of 12 meters (i.e. an overall length of 12 meters) (Paragraph 58), and where Quickelberghe et al. disclose that heat exchanger fluid velocity is a function of manifold length (Paragraphs 58 and 59). Therefore, the manifold length is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing a number of heat exchanger tubes -i.e. increasing condenser module length and manifold length - results in reduced heat exchanger fluid velocity (Paragraphs 58 and 59). Therefore, since the general conditions of the claim, i.e. that manifold length is variable, were disclosed in the prior art by Quickelberghe et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the delta-type heat exchanger units as disclosed by Fay with manifold length as taught by Quickelberghe et al. to improve air-cooled condenser heat exchange efficiency by 
While Fay further discloses a series of fans FAN(k) of at least two fans and at most four fans (Annotated Figure 1: Four fans are depicted), where the fans of the series of fans FAN(k) are aligned along an axis parallel with the Y axis, and where each fan of the series of fans is configured to generate an air flow through the delta-type heat exchanger unit (Annotated figure 1), and while Fay as modified by Sanderlin discloses a series of delta-type heat exchanger units, Fay as modified by Sanderlin does not teach or disclose a series of fans of at least two fans and at most four fans such that the series of fans generates an airflow through all delta-type heat exchanger units of a series of delta-type heat exchanger units (i.e. as noted above, a “series of delta-type heat exchanger units” includes two or three rows of delta-type heat exchanger units, where Fay discloses one delta-type heat exchanger unit with a series of 4 fans, and where Sanderlin teaches a series of delta-type heat exchanger units with a series of 8 fans).
Fukui et al. teaches an air-cooled condenser apparatus, comprising: at least one condenser module (Figure 2A) including a series of delta-type heat exchanger units (Figure 2A: Defined by a rightmost delta-type heat exchanger unit and a leftmost delta-type heat exchanger unit) arranged along a X direction (Figure 2A: D) and at least one fan (4) arranged along a Y direction (Figure 2A: A direction into the page), where the at least one fan generates an airflow through all delta-type heat exchanger units of the series of delta-type heat exchanger units (Figure 1 and Paragraph 28).  As a result it would have been obvious to one of ordinary skill in the art at the time the invention was 
Fay further discloses a support structure (Annotated Figure 1) configured for positioning the delta-type heat exchanger units of the one condenser module of the delta-type heat exchanger units of the series of condenser modules ACCM(i) (Annotated Figure 1).  While Fay discloses the delta-type heat exchanger units of each of the condenser modules ACCM(i) as arranged at a height that is equal to or larger than four meter above a floor level (Annotated Figure 1), Fay does not explicitly teach or disclose a value for the height.
Quickelberghe et al. (Figure 22) teaches an air-cooled condenser apparatus for condensing a steam flow from a steam turbine where the air-cooled condenser apparatus is erected along a vertical axis Z perpendicular to a floor level including two orthogonal axes X and Y perpendicular to the axis Z, said air-cooled condenser apparatus comprising: at least one condenser module (12) including at least one delta-type heat exchanger unit (160) including a first set of parallel tubes (Figures 20 and 22: See left-side tubes 206) and a second set of parallel tubes (Figures 4 and 6: See right-side tubes 206), where a support structure is configured for positioning the at least one delta-type heat exchanger units of the at least one condenser modules at a height HI 

    PNG
    media_image1.png
    622
    1001
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    324
    559
    media_image2.png
    Greyscale

Regarding claim 2, Fay as modified by Sanderlin et al., and Quickelberghe et al. teaches an air-cooled condenser apparatus comprising two rows of delta-type heat exchanger units as discussed above, where Fay further discloses said support structure includes a series of independent frame structures FRS(m) with m = 1 to NFR, where said series of independent frame structures is configured for supporting a total number NTOT = UN x NMOD of delta-type heat exchanger units, and where the number NFR of said independent frame structures is in the range Ceiling(NMOD/3) < NFR < NMOD (i.e. the limitation “said support structure includes a series of independent frame structures FRS(m) with m = 1 to NFR, where said series of independent frame structures is configured for supporting a total number NTOT = UN x NMOD of delta-type heat exchanger units, and where the number NFR of said independent frame structures is in the range Ceiling(NMOD/3) < NFR < NMOD” recites “a series of independent frame structures” as including one or more independent frame structures that support two or 
Regarding claim 3, Fay as modified by Sanderlin et al., and Quickelberghe et al. teaches an air-cooled condenser apparatus as discussed above, where the series of independent frame structures FRS(m) includes one or more frames of a model A (Figure 1: The independent frame structure depicted therein) such that the frame of model A is configured to support the series HEXU(j) of delta-type heat exchanger units of one condenser module (Figure 1).
Regarding claim 8, Fay as modified by Sanderlin et al., and Quickelberghe et al. teaches an air-cooled condenser apparatus as discussed above.  However, Fay does not explicitly teach or disclose a main steam duct elongated along an axis parallel with said axis X, and where one end of each top duct of each delta-type heat exchanger unit of each module is connected with said main steam duct.
Sanderlin et al. (Figures 6A-6B) teaches an air-cooled condenser apparatus for condensing a steam flow from a steam turbine where the air-cooled condenser apparatus is erected along a vertical axis Z perpendicular to a floor level including two orthogonal axes X and Y perpendicular to the axis Z, said air-cooled condenser apparatus comprising: at least one condenser module (Device of Figure 6A) including a plurality of delta-type heat exchanger units (Annotated Figure 6A: At least one condenser module comprising two rows of delta-type heat exchanger units), where a main steam duct extends along an axis parallel with an axis X (Annotated Figure 6A), and where one end of each of a plurality of top ducts of each of a plurality of delta-type heat exchanger unit of at least one module is connected with said main steam duct 
Regarding claims 21 and 22, Fay as modified by Sanderlin et al., and Quickelberghe et al. teaches an air-cooled condenser apparatus comprising two rows of delta-type heat exchanger units as discussed above.  While Fay further discloses said support structure includes a series of independent frame structures FRS(m), Fay does not explicitly teach or disclose the series of independent frame structures FRS(m) as including one frame of a model B configured to support the series HEXU(j) of delta-type heat exchanger units of two condenser modules. 
Fukui et al. (Figure 5) teaches an air-cooled condenser apparatus, comprising at least: a series of delta-type heat exchanger units () of condenser modules (Annotated Figure 5) and a said series of independent frame structures (1), where (claim 21) the series of independent frame structures includes one frame of a model B, where the frame of model B is configured to support the series of delta-type heat exchanger units of two condenser modules (Annotated Figure 5), and where (claim 22) at least one independent frame structure of the series of independent frame structures) is configured to support the series of delta-type heat exchanger units of two condenser modules (Annotated Figure 5).  As a result it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the air-cooled 
Note: since the claim recites “one or more frames of a model B and/or one or more frames of a model C” (emphasis added) (claim 21, lines 2-3) the claim is being interpreted as requiring one frame of a model B.
Note: since the claim recites “configured to support the series HEXU(j) of delta-type heat exchanger units of two condenser modules or to support the series HEXU(j) of delta-type heat exchanger units of three condenser modules” (emphasis added) (claim 22, lines 2-4) the claim is being interpreted as requiring two condenser modules.

    PNG
    media_image3.png
    257
    398
    media_image3.png
    Greyscale




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fay (US 5,950,717), Sanderlin et al. (US 7,926,555), Quickelberghe et al. (US 2015/0345166), and Fukui et al. (US 2016/0084520), and further in view of Peterson et al. (US 5,715,889).
Regarding claim 4, Fay as modified by Sanderlin et al., and Quickelberghe et al. teaches an air-cooled condenser apparatus comprising two rows of delta-type heat exchanger units as discussed above, where Fay further discloses said support structure includes a series of independent frame structures FRS(m) with m = 1 to NFR, where said series of independent frame structures is configured for supporting a total number NTOT = UN x NMOD of delta-type heat exchanger units, and where the number NFR of said independent frame structures is in the range Ceiling(NMOD/3) < NFR < NMOD (i.e. the limitation “said support structure includes a series of independent frame structures FRS(m) with m = 1 to NFR, where said series of independent frame structures is configured for supporting a total number NTOT = UN x NMOD of delta-type heat exchanger units, and where the number NFR of said independent frame structures is in the range Ceiling(NMOD/3) < NFR < NMOD” recites “a series of independent frame structures” as including one or more independent frame structures that support two or more rows of delta-type heat exchanger units) (See condenser module of Figure 1, which includes one independent frame structure).  However, Fay does not explicitly teach or disclose a box-shaped frame structure attached to a series of independent frame structures FRS(m).
Peterson et al. teaches an air-cooled condenser apparatus comprising: at least one condenser module (13), a series of fans (16), a box-shaped frame structure (Figure 
Further, while Fay as modified by Peterson et al. teaches an air-cooled condenser apparatus comprising a box-shaped frame structure attached to a series of independent frame structures FRS(m), Fay as modified by Peterson et al. does not explicitly teach or disclose a value for the height.
Quickelberghe et al. (Figure 22) teaches an air-cooled condenser apparatus for condensing a steam flow from a steam turbine where the air-cooled condenser apparatus is erected along a vertical axis Z perpendicular to a floor level including two orthogonal axes X and Y perpendicular to the axis Z, said air-cooled condenser apparatus comprising: at least one condenser module (12) including at least one delta-type heat exchanger unit (160) including a first set of parallel tubes (Figures 20 and 22: See left-side tubes 206) and a second set of parallel tubes (Figures 4 and 6: See right-side tubes 206), where a support structure is configured for positioning the at least one delta-type heat exchanger units of the at least one condenser modules at a height HI .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fay (US 5,950,717), Sanderlin et al. (US 7,926,555), Quickelberghe et al. (US 2015/0345166), and Fukui et al. (US 2016/0084520), and further in view of Merkys et al. (US 2005/0161202).
Regarding claim 5, Fay discloses an air-cooled condenser apparatus as discussed above, where NFR > 1 (i.e. As discussed above, claim 2 requires a series of independent frame structures FRS(m) with m = 1 to NFR, where Fay discloses 4 independent frame structures such that FRS(m) with m = 1 to 4 -i.e. NFR of 4-).  While 
Quickelberghe et al. (Figure 22) teaches an air-cooled condenser apparatus for condensing a steam flow from a steam turbine where the air-cooled condenser apparatus is erected along a vertical axis Z perpendicular to a floor level including two orthogonal axes X and Y perpendicular to the axis Z, said air-cooled condenser apparatus comprising: at least one condenser module (12) including at least one delta-type heat exchanger unit (160) including a first set of parallel tubes (Figures 20 and 22: See left-side tubes 206) and a second set of parallel tubes (Figures 4 and 6: See right-side tubes 206), where a support structure is configured for positioning the at least one delta-type heat exchanger units of the at least one condenser modules at a height HI (Figure 22), where Quickelberghe et al. disclose a height of 26 meters (Paragraphs 40-41), and where Quickelberghe et al. disclose that air-cooled condenser cost is a function of a support structure height (Paragraphs 40-41). Therefore, the support structure height is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing a height of a support structure height results in increased manufacturing costs and reduced safety (Paragraphs 40-41). Therefore, since the general conditions of the claim, i.e. that support structure height is variable, were disclosed in the prior art by Quickelberghe et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the 
Further, Fay does not explicitly teach or disclose the each independent frame structure of said series of independent frame structures FRS(m) as including means for attaching one or more of said series of fans FAN(k).
Merkys et al. (Figure 2) teaches an air-cooled condenser: at least one condenser module (14a), at least one independent frame structure (18), and at least one fan (50), where the at least one independent frame structure includes means for attaching the at least one fan (Figure 2: See element 54).  As a result it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the independent frame structure as disclosed by Fay with means for attaching the at least one fan as taught by Merkys et al. to improve air-cooled condenser safety by operatively connecting a fan to a stable mounting structure.
Regarding claim 6, Fay discloses an air-cooled condenser apparatus as discussed above, where for each of the delta-type heat exchanger units of said one condenser module or of said series of condenser modules, said first set of parallel tubes (i.e. left-side tubes 19) includes a first group of primary tubes (Figures 1 and 3: See group G1 of the left-side tubes 19) and a first group of secondary tubes (Figures 1 and 3: See group G2 of the left-side tubes 19) and said second set of parallel tubes includes a second group of primary tubes (Figures 1 and 3: See group G1 of the right-side tubes 19) and a second group of secondary tubes (Figures 1 and 3: See group G2 of the right-
Merkys et al. (Figure 8a) teaches an air-cooled condenser: comprising at least one condenser module (Device of Figure 6A) having a top duct, where said top duct includes: a first top duct section having an entrance opening on one end to receive a heat transfer fluid and a cover on the other end such that the first top duct section is connected to a first group of primary tubes and to a second group of primary tubes (Annotated figure 6A and Paragraph 66), and a second top duct section including an exit opening for evacuating the heat transfer fluid such that said second top duct section is connected to said first group of secondary tubes and to said second group of secondary tubes (Annotated figure 6A and Paragraph 66).  Further note that Merkeys et al. teaches both series (Figure 8a) and parallel (Figure 8b) flow through an air-cooled condenser.  As a result it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the top duct as disclosed by Fay in the form of first and second top duct portions as taught by Merkys et al. to improve air-cooled condenser heat transfer efficiency by increasing residence time of a heat exchange fluid flowing through the air-cooled condenser.  Note: Selection from among a limited, identified number of solutions (in this case, providing flow through sections of a condenser in series or in parallel) has been held to be obvious, see KSR v. Teleflex USPQ2d 1385, 1395-97 (2007).

    PNG
    media_image4.png
    371
    1031
    media_image4.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fay (US 5,950,717), Sanderlin et al. (US 7,926,555), Quickelberghe et al. (US 2015/0345166), and Fukui et al. (US 2016/0084520), and further in view of Wand (US 2011/0061845).
Regarding claim 7, Fay as modified by Sanderlin et al. and Quickelberghe et al. teaches an air-cooled condenser apparatus comprising two rows of delta-type heat exchanger units as discussed above.  While Fay discloses the top duct of each delta-type heat exchanger unit as including an entrance opening for receiving steam (Figures 1 and 3), Fay does not explicitly teach or disclose the entrance opening as having a cross-sectional area S in the range of 0.12 m2 < S < 0.5 m2.
Schmidt teaches an air-cooled condenser apparatus, comprising: a top duct (i.e. a manifold/header 24a) and a plurality of tubes (14), where Schmidt discloses that pressure drop is a function of a ratio of a cross-sectional area of the top duct and a cross-sectional area of the plurality of tubes (Paragraphs 11, 37, and 49).  Therefore, the top duct cross-sectional area is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing the top duct cross-sectional area relative the tube cross-sectional area .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fay (US 5,950,717), and further in view of Sanderlin et al. (US 7,926,555) and Fukui et al. (US 2016/0084520).
Regarding claim 19, Fay discloses an air-cooled condenser for condensing steam from a steam turbine, the aircooled condenser comprising:
A first delta-type heat exchanger unit (18) including: a first set of parallel tubes (Figure 3: See left-side tubes 19), a second set of parallel tubes (Figure 3: See right-side tubes 19), the first set of parallel tubes and the second set of parallel tubes position at an angle relative to each other (Annotated Figure 1, see also Figure 3), and a first top duct (21) coupled to a top end of the first set of parallel tubes and a top end of the second set of parallel tubes (Annotated figure 1 and Figure 3), the first top duct extending along a first axis (Annotated figure 1 and Figure 3: Y axis).  However, Fay does not explicitly teach or disclose a second delta-type heat exchanger unit positioned next to the first delta-type heat exchanger unit along a second axis.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
While Fay discloses a delta-type heat exchanger unit having a top duct that is positioned above a plurality of fans arranged along a fourth axis (Annotated Figure 1), and while Fay as modified by Sanderlin discloses a series of delta-type heat exchanger units having respective top ducts that are positioned above respective pluralities of fans arranged along a fourth axis (Annotated Figure 6A), Fay as modified by Sanderlin does not teach or disclose first and second fans such that a first top duct is positioned over first and second fans and a second top duct is also positioned over the first and second fans (i.e. as noted above, a “series of delta-type heat exchanger units” includes two or three rows of delta-type heat exchanger units, where Fay discloses one delta-type heat exchanger unit above 4 fans, and where Sanderlin teaches two delta-type heat exchanger units over separate groups of 4 fans).
Fukui et al. teaches an air-cooled condenser apparatus, comprising: at least one condenser module (Figure 2A) including a series of delta-type heat exchanger units (Figure 2A: Defined by a rightmost delta-type heat exchanger unit and a leftmost delta-type heat exchanger unit) arranged along a X direction (Figure 2A: D) and at least one fan (4) arranged along a Y direction (Figure 2A: A direction into the page), where the at least one fan generates an airflow through all delta-type heat exchanger units of the series of delta-type heat exchanger units (Figure 1 and Paragraph 28).  As a result it would have been obvious to one of ordinary skill in the art at the time of the invention to replace paired fans for a series of delta-type heat exchanger units along a X direction as disclosed by Fay as modified by Sanderlin with a fan for a series of delta-type heat .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the Fay (US 5,950,717), Sanderlin et al. (US 7,926,555), and Fukui et al. (US 2016/0084520), and further in view of Yang et al. (US 2009/0165993).
Regarding claim 20, Fay as modified by Sanderlin et al. and Fukui et al. discloses an air-cooled condenser with first and second delta-type heat exchanger units as discussed above.  However, Fay as modified by Sanderlin et al. and Fukui et al. does not explicitly teach or disclose a first condensate manifold connected to a second set of tubes and a second condensate manifold connected to a third set of tubes.
Yang et al. (2) teaches an air-cooled condenser apparatus for condensing a steam flow from a steam turbine, comprising: a first delta-type heat exchanger unit (Annotated Figure 2) having at least one first top duct (Annotated Figure 2) and a second set of parallel tubes (Annotated Figure 2), a second delta-type heat exchanger unit (Annotated Figure 2) having at least one second top duct (Annotated Figure 2) and a third set of parallel tubes (Annotated Figure 2), a first fan (Figures 1-2: A fan 24 associated with the first delta), a second fan (Figures 1-2: A fan 24 associated with the first delta), a first condensate manifold extending parallel to the first axis and connected to a bottom end of the second set of parallel tubes (Annotated Figure 2), and a second .


    PNG
    media_image5.png
    498
    607
    media_image5.png
    Greyscale




Response to Arguments
Regarding the arguments on page 8, lines 7-9:
Applicant’s amendment overcomes the drawings objections of record.
Regarding the arguments on page 8, lines 10-12:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.
Regarding the arguments on page 8, line 13 to page 11, line 21:
Applicant alleges that the cited art does not teach or disclose amended claim 1.  Applicant’s arguments have been considered but are moot because in view of new grounds of rejection as necessitated by applicant’s amendment.
Regarding the arguments on page 11, line 22 to page 13, line 5:
Applicant alleges (Page 12, lines 6-10) that the cited art does not teach or disclose claim 19 in that Fay does not teach or disclose “a second delta-type heat exchanger unit positioned next to the first delta-type heat exchanger unit along a second axis”.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, and as discussed in the 35 USC 103 rejections above, Sanderlin et al. is relied upon to teach “a second delta- type heat exchanger unit positioned next to the first delta-type heat exchanger unit along a second axis”.

However, and in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, and as discussed in the 35 USC 103 rejections above,
Fay as modified by Sanderlin et al. teaches first and second delta-type heat exchanger units and a plurality of fans, where Fay discloses a first top duct as positioned over an array of fans along a fourth axis (Figure 1), and where Sanderlin et al. teaches first and second delta-type heat exchanger units arranged along a second axis with first and second arrays of fans arranged along a fourth axis as discussed above.  However, Fay as modified by Sanderlin et al. does not explicitly teach or disclose a first top duct that is positioned over first and second fans and a second top duct that is positioned over first and second fans (i.e. multiple deltas are provided with common fans).
Quickelberghe remedies Fay as modified by Sanderlin in that Quickelberghe teaches the concept of providing a plurality of top ducts of a plurality of delta-type heat exchanger units over at least one common fan (i.e. multiple deltas are provided with 
Applicant also alleges (page 13, lines 1-5) that Peterson, Merkys, and Wand do not remedy Yau, Sanderlin, and Quickelberghe with regard to claim 19.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Allowable Subject Matter
Claims 23, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
The instant invention is directed to an air-cooled condenser apparatus for condensing a steam flow from a steam turbine, comprising at least: one condenser 

The art of record (Fay US 5,950,717) discloses an air-cooled condenser apparatus, comprising at least: one condenser module (See one condenser module of Figure 1), where the condenser module includes a delta-type heat exchanger unit (Figure 1) including a first set of parallel tubes (Figure 3: See left-side tubes 19) and a second set of parallel tubes (Figure 3: See right-side tubes 19), a top duct (21), steam/condensate collection manifolds (27), a series of fans (Annotated Figure 1: Four fans are depicted), and a support structure including a series of independent frame structures (Annotated Figure 1).  However, Fay does not teach or disclose a series of independent frame structures includes a first number of frames of a first model and a second number of frames of a second model as recited in claims 23, 24, and 25.

The art of record also discloses a variety of air-cooled condensers (US 3,707,185 and US 2012/0043061 and US 2014/0000863) that each comprise, at least: a series of independent frame structures of varying size and supporting varying numbers of delta-type heat exchanger units.  However, the art of record does not teach or disclose an air-cooled condenser comprising a series of independent frame structures that includes both (i) a first number of frames of a first model and (ii) a second number of frames of a second model such that a first number of condenser modules is different than a second number of condenser modules and a first number of frames are different than a second number of frames as recited in claims 23, 24, and 25.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0000863 discloses an air-cooled condenser.
US 3,707,185 discloses an air-cooled condenser.
US 2012/0043061 discloses an air-cooled condenser.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JASON N THOMPSON/Examiner, Art Unit 3763   
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763